            Case 1:20-cv-01484-DAD-SAB Document 7 Filed 11/02/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11    DANIEL RIVAS,                                     Case No. 1:20-cv-01484-DAD-SAB

12                   Plaintiff,                          ORDER GRANTING APPLICATION TO
                                                         PROCEED IN FORMA PAUPERIS
13           v.
                                                                      and
14    JIM COOK, et al.,
                                                         ORDER DIRECTING PAYMENT
15                   Defendants.                         OF INMATE FILING FEE BY
                                                         CALIFORNIA DEPARTMENT OF
16                                                       CORRECTIONS AND
                                                         REHABILITATION
17
                                                         (ECF Nos. 2, 6)
18

19
            Daniel Rivas (“Plaintiff”), a prisoner proceeding pro se, filed this civil rights action
20
     pursuant to 42 U.S.C. §1983 and has requested leave to proceed in forma pauperis pursuant to 28
21
     U.S.C. § 1915. Plaintiff has made the showing required by § 1915(a) and accordingly, the
22
     request to proceed in forma pauperis will be granted. Plaintiff is obligated to pay the statutory
23
     filing fee of $350.00 for this action. 28 U.S.C. § 1915(b)(1). Plaintiff is obligated to make
24
     monthly payments in the amount of twenty percent of the preceding month’s income credited to
25
     plaintiff’s trust account.    The California Department of Corrections and Rehabilitation is
26
     required to send to the Clerk of the Court payments from plaintiff’s account each time the
27
     amount in the account exceeds $10.00, until the statutory filing fee is paid in full. 28 U.S.C. §
28


                                                    1
            Case 1:20-cv-01484-DAD-SAB Document 7 Filed 11/02/20 Page 2 of 2


 1 1915(b)(2).

 2          In accordance with the above and good cause appearing therefore, IT IS HEREBY

 3 ORDERED that:

 4          1.      Plaintiff’s application to proceed in forma pauperis is GRANTED;

 5          2.      The Director of the California Department of Corrections and Rehabilitation

 6 or his designee shall collect payments from plaintiff’s prison trust account in an amount

 7 equal to twenty per cent (20%) of the preceding month’s income credited to the prisoner’s

 8 trust account and shall forward those payments to the Clerk of the Court each time the

 9 amount in the account exceeds $10.00, in accordance with 28 U.S.C. § 1915(b)(2), until a

10 total of $350.00 has been collected and forwarded to the Clerk of the Court. The payments

11 shall be clearly identified by the name and number assigned to this action;

12          3.      The Clerk of the Court is directed to serve a copy of this order and a copy of

13 plaintiff’s in forma pauperis application on the Director of the California Department of

14 Corrections and Rehabilitation, via the court’s electronic case filing system (CM/ECF); and

15          4.      The Clerk of the Court is directed to serve a copy of this order on the Financial

16 Department, U.S. District Court, Eastern District of California, Sacramento Division.

17
     IT IS SO ORDERED.
18

19 Dated:        November 2, 2020
                                                        UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26
27

28


                                                    2
